Citation Nr: 0632247	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$2,738.00


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1972 to June 1974.  
The veteran died in 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The appellant's action in failing to timely inform VA of 
receipt of Social Security benefits, which created the 
overpayment in question, does not rise to the level of fraud, 
misrepresentation, bad faith, or a lack of good faith in her 
dealings with the government.

2.  The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3.  The collection of the debt would deprive the appellant of 
basic necessities.


CONCLUSION OF LAW

Recovery of the overpayment of VA non-service connected 
pension benefits in the calculated amount of $2, 738.00 would 
be contrary to the standard of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475,  114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in waiver of overpayment cases which 
are governed by Chapter 53.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  Moreover, as discussed in more detail 
below, sufficient evidence is of record to grant this claim.  
Therefore, no further development is needed.

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2005).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a).  In applying the 
"equity and good conscience" standard to a case, the factors 
to be considered by the adjudicator are: (1) whether actions 
of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the fault 
of the debtor against any fault attributable to VA. 38 C.F.R. 
§ 1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The record is somewhat unclear as to the appellant's true 
financial situation.  It appears from the various financial 
status reports that the appellant's monthly income is between 
$892.00 and $984.00 and the appellant's monthly expenses are 
between $1050.00 and $1163.00.  There is no indication from 
the record that the appellant's expenses are excessive.

The appellant has submitted numerous statements alleging that 
she is unable to work due to illness, has two dependents, and 
has an eighth-grade education.  She has stated that having to 
repay the debt would be a financial hardship on her.

In this case, it is noted that the decisions of record have 
all found the appellant was free from fraud, 
misrepresentation, or bad faith.  Regardless of this fact, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of any intent to 
deceive or to seek unfair advantage by the appellant in the 
creation of the indebtedness, the Board finds no legal bar to 
the benefit now sought is present.  

Thus, the question for Board's consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  

The Board finds that the appellant is solely at fault in the 
creation of this debt because she failed to inform VA 
promptly of her change in income due to receipt of Social 
Security benefits.  Nevertheless, the Board finds that 
financial hardship would result from collection of the 
overpayment.  The financial reports consistently show that 
the appellant does not have enough income to cover her 
monthly expenses.  The record shows she is unable to work due 
to illness and would appear to have limited employment 
opportunities, even in good health, due to being the guardian 
of two minor children and having a limited educational 
background.  Thus, the Board finds that recovery of the 
overpayment would be contrary to equity and good conscience.

Based on the record in this case, the Board is persuaded that 
it would be against the principles of equity and good 
conscience to require that the appellant repay the pension 
indebtedness in the amount of $2,738.00.  As such, the Board 
finds that waiver of recovery of an overpayment of improved 
pension benefits in the amount of $2,738.00 is warranted.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $2,738.00 is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


